Exhibit 99.1 2014 Annual Shareholders Meeting Forward Looking Statements This presentation contains forward-looking statements relating to the financial condition, results of operations and business of LNB Bancorp, Inc., including certain plans, expectations, goals and statements which are subject to numerous assumptions, risks and uncertainties.Actual results could differ materially from those indicated by such statements for a variety of reasons.Among the important factors that could cause actual results to differ materially from those indicated are movements in interest rates, changes in the mix of the Company’s business, competitive pressures, changes in general economic conditions, the nature, extent and timing of governmental actions and reforms and the risk factors detailed in the Company’s 2013 Annual Report on Form 10-K and subsequent current and periodic reports and registration statements filed with the Securities and Exchange Commission. All forward-looking statements included in this presentation are based on information available as of the date hereof. LNB Bancorp, Inc. undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date of this presentation. 2013 Performance TARP Preferred Shares RedeemedCommitmentto GrowthDividend UpdateCommunity Involvement2014 First Quarter Results Today’s Discussion LNB Financial Performance (2013 vs. 2012)Net Loans+2.3%Total Deposits+4.6%Net Interest Income -7.6%Non Interest Expense +0.8%($000s)2Net Income $5,515$4,841$3,727 (available to commonshareholders)4 Deposit Market Share (2013)Lorain County#2 with 22.1% shareCity of Lorain #1 with 42.7% shareAmherst#1 with 30.5% shareVermilion #1 with 34.5% shareOberlin#2 with 49.9% shareLaGrange #2 with 37.5% shareElyria#3 with 12.8% shareOlmsted#3 with 19.2% shareAvon#3 with 9.5% shareAvon Lake #4 with 13.0% shareN. Ridgeville #6 with 7.8% shareHudson#2 with 17.4% share5 Source: FDIC, June 30, 2013 3.78% 4.17% 2.00% 3.00% 4.00% 5.00% 6.00%Interest Income* to Earning Assets (December 31, 2013)Other Placeholder: 6* Fully-Taxable Equivalent Basis (FTE)** Peer Group includes all bank holding companieswith assets between $1 billion and $3 billion. (Source: Bank Holding Co. Report 12/31/13) 0.55% 0.54% 0.00% 0.50% 1.00% 1.50% LNBBInterest Expense to Earning Assets (December 31, 2013)Other Placeholder: 7Peer Group includes all bank holding companies with assets between $1 billion and $3 billion. (Source: Bank Holding Co. Report 12/31/13) Net Interest Income* to Earning Assets (December 31, 2013) 3.23% 3.61% 2.00% 2.50% 3.00% 3.50% 4.00% LNBBNet Interest Income* toEarning Assets (December 31, 2013)Other Placeholder: 8* Fully-Taxable Equivalent Basis (FTE)** Peer Group includes all bank holding companies with assets between $1 billion and $3 billion. (Source: Bank Holding Co. Report 12/31/13) 0.98% 1.00% 0.00% 0.25% 0.50% 0.75% 1.00% 1.25% 1.50%LNBBNon Interest Income to Assets (December 31, 2013)Other Placeholder: 9Peer Group includes all bank holding companies with assets between $1 billion and $3 billion. (Source: Bank Holding Co. Report 12/31/13) 2.90% 3.11% 0.00% 0.50% 1.00% 1.50% 2.00% 2.50% 3.00% 3.50% 4.00%LNBBNon Interest Expenses to Assets (December 31, 2013)Other Placeholder: 10Peer Group includes all bank holding companies with assets between $1 billion and $3 billion. (Source: Bank Holding Co. Report 12/31/13) 0.51% 0.88% 0.00% 0.20% 0.40% 0.60% 0.80% 1.00%LNBB Net Income to Assets (December 31, 2013) 11 Peer Group includes all bank holding companies with assets between $1 billion and $3 billion. (Source: Bank Holding Co. Report 12/31/13) Credit Quality 12 0.51% 0.25% 0.00% 0.50% 1.00% 1.50% LNBBNet Loan Loss to Avg. Total Loans/Leases (December 31, 2013)Other Placeholder: 13Peer Group includes all bank holding companies with assets between $1 billion and $3 billion. (Source: Bank Holding Co. Report 12/31/13) 0.00% 1.00% 2.00% 3.00% 4.00% 2.72% 2.07% LNBB 30 Days Delinquent + Non Accrual to Total Loan (December 31, 2013) 14 Peer Group includes all bank holding companies with assets between $1 billion and $3 billion. (Source: Bank Holding Co. Report 12/31/13) Credit Quality Improvement Non Performing Loans to Total Loans 15 2.44% 4.84% 5.15% 4.09% 3.15% 2.44% 0.00% 1.00% 2.00% 3.00% 4.00% 5.00% 6.00% 2Credit Quality Improvement Non Performing Loans to Total LoansOther Placeholder: 15Source: LNBB Annual Reports Today’s DiscussionTARP Preferred SharesRedeemedOther Placeholder: 16 Other Placeholder: 17Completed the repurchase and redemption of the remaining Series B Preferred Stock in January 2014.Retained focus on balancing the needs of the company and the impact on the shareholders.Avoided paying Preferred dividends of $2.2 million in 2014.Update on TARP CPP Today’s Discussion Commitment to Growth 18 Commitment to GrowthNew SBA Lending GroupSourcing business loans from Medical, Dental, Veterinarian and Funeral Homeoperations in:Ohio, Indiana, Michigan, Virginia, West Virginia, New York,Kentucky, Illinois, TennesseeStarted in 4Q 2013Contributed $12.6 million in loan production through March 31st4 loan officers and 1 credit underwriterOther Placeholder: 19 Today’s Discussion Dividend Update 20 Dividend UpdateOther Placeholder: 21Board conducts regular reviews of bank’s earnings and capital requirements.The factors that are considered in making a dividend determination are: Regulatory capital requirements Ability to meet capital obligations Federal Reserve policy preference for dividends to be paid out of current operating earnings.Any decision to increase common stock dividend would weigh all factors and balance the need to maintain a strong capital position with the objectives of building shareholder value and protecting the interests of our shareholders. Today’s Discussion Community Involvement 22 Activities in the Community Other Placeholder: 231,500+ hours of volunteer timeClothe-a-ChildCatholic Charities Second Harvest Food Drive Special Olympics Girl Scouts ofNEO Employees volunteering atSecond Harvest Food Bank Activities in the Community Other Placeholder: 24Main Street VermilionAmer. Heart Assoc. WalkLeukemia & Lymphoma SocietyLorain SchoolsMain Street OberlinBlessing HouseNeighborhood AllianceLorain Co. & Summit Co.Habitat for HumanityHudson Community FoundationLorain Youth Baseball Today’s Discussion First Quarter 2014 Results 25 LNB Financial Performance (First Qtr. 2014)Net income$1.57 millionup 19.8% (available to common shareholders)New SBA Lending Group generated over $12 million in loans, first quarter gain on sale of $495,000Nonperforming assets declined by $7.8 mill., decrease of 26% from the first quarter a year agoQ1 2014Q1 2013 Net Loans$893 mill. $872 mill. +2.4% Deposits $1,077 mill. $1,049 mill. +2.6% Net Interest Income $9.0 mill. $8.7 mill. +3.0%26 Questions? 27 Honoring Jim Kidd Creation of the “James Kidd Scholarship in Allied Health” at Lorain County Community College. Initial funding and 5 year pledge from LNB totaling $50,000. Preference for scholarships to students with a 3.0 GPA or better, who are studying a health field and plan to continue studies in medicine. First scholarship to be awarded in 2015. Open to additional contributions from friends, family and the community.
